307 S.W.2d 954 (1957)
Ernest Lee McCOMBS, Appellant,
v.
The STATE of Texas, Appellee.
No. 29382.
Court of Criminal Appeals of Texas.
December 18, 1957.
No attorney on appeal for appellant.
Henry Wade, Dist. Atty., A. D. Bowie, Asst. Dist. Atty., Dallas, Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
The conviction is for driving while intoxicated; the punishment, 3 days in jail and a fine of $150.
The record reflects that the appellant's motion for new trial was overruled on April 20, 1957, during the March term of the trial court and notice of appeal was given on that date.
The record further reflects that the appellant is at large on an appeal bond approved and filed during the term of court at which notice of appeal was given.
An appeal bond entered into during the term of court at which notice of appeal is given does not comply with the statute, Art. 830, Vernon's Ann.C.C.P., and does not confer jurisdiction upon this court to enter any order other than to dismiss the appeal. Fowler v. State, 154 Tex. Crim. 450, 228 S.W.2d 512; Banti v. State, Tex. Cr.App., 289 S.W.2d 244 and Nesbit v. State, Tex.Cr.App., 306 S.W.2d 901.
The appeal is dismissed.
Opinion approved by the Court.